Case: 19-10385     Date Filed: 10/24/2019   Page: 1 of 9


                                                          [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-10385
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 2:18-cv-00102-JES-CM



GEORGE ELVER,

                                                          Plaintiff-Appellant,

                                 versus

HENDRY COUNTY SHERIFF'S
OFFICE, et al.,

                                                          Defendants,

STEVE WHIDDEN,
in his official and individual capacity
as Sheriff of Hendry County, Florida,

                                                          Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (October 24, 2019)
               Case: 19-10385      Date Filed: 10/24/2019    Page: 2 of 9


Before MARCUS, WILSON and HULL, Circuit Judges.

PER CURIAM:

      George Elver, a former Deputy Sheriff in Hendry County, Florida, appeals the

district court’s grant of summary judgment to his former employer, Sheriff Steve

Whidden, on his claims of retaliatory termination, raised pursuant to the Florida

Whistleblower Act (“FWA”), Fla. Stat. § 112.3187(4), (5), and the First

Amendment, 42 U.S.C. § 1983. On appeal, Elver argues that the district court erred

in ruling that: (1) he did not meet his burden in showing that Whidden’s proffered

reasons for terminating him were pretextual; and (2) Whidden would have fired him

regardless of his testimony in a fellow deputy’s trial for misconduct. After careful

review, we affirm.

      We review de novo a district court’s grant of summary judgment. Jefferson

v. Sewon Am., Inc., 891 F.3d 911, 919 (11th Cir. 2018). Summary judgment is

appropriate when the evidence, viewed in the light most favorable to the nonmoving

party, shows that there is no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Holloman v.

Mail-Well Corp., 443 F.3d 832, 836-37 (11th Cir. 2006). “Speculation does not

create a genuine issue of fact; instead, it creates a false issue, the demolition of which

is a primary goal of summary judgment.” Cordoba v. Dillard’s, Inc., 419 F.3d 1169,

1181 (11th Cir. 2005) (quotations omitted).


                                            2
              Case: 19-10385     Date Filed: 10/24/2019    Page: 3 of 9


      The FWA prohibits state and local agencies from retaliating against any

person who discloses information alleging, in relevant part, a violation of any

federal, state, or local law, rule, or regulation. Fla. Stat. § 112.3187(4), (5). We

apply the Title VII retaliation analysis -- and burden-shifting framework -- to FWA

claims of retaliatory discharge that are the subject of a summary judgment motion.

See Sierminski v. Transouth Financial Corp., 216 F.3d 945, 950–51 (11th Cir. 2000).

To establish a prima facie case of retaliation, a plaintiff must show that (1) he

engaged in statutorily protected expression; (2) he suffered an adverse employment

action; and (3) there is some causal relation between the two events. Olmsted v.

Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998); Fla. Dept. of Children &

Families v. Shapiro, 68 So. 3d 298, 305–306 (Fla. Dist. Ct. App. 2011). Once the

plaintiff establishes a prima facie case, the burden shifts to the defendant to proffer

a legitimate reason for the adverse action. Sierminksi, 216 F.3d at 950. The burden

then shifts back to the plaintiff to prove by a preponderance of the evidence that the

“legitimate” reason is merely pretext for prohibited, retaliatory conduct. Id.

      When an employer asserts misconduct by the employee as the legitimate

reason for its action, the pretext inquiry focuses on the employer’s beliefs and

whether the employer was dissatisfied with the employee for nondiscriminatory

reasons, “even if mistakenly or unfairly so.” Alvarez v. Royal Atlantic Developers,

Inc., 610 F.3d 1253, 1266 (11th Cir. 2010). If the proffered reason is one that might


                                          3
              Case: 19-10385     Date Filed: 10/24/2019    Page: 4 of 9


motivate a reasonable employer, however, the plaintiff must “meet it head on and

rebut it” instead of merely quarreling with it. Wilson v. B/E Aerospace, Inc., 376

F.3d 1079, 1088 (11th Cir. 2004). If the employer proffers more than one legitimate,

non-retaliatory reason, the plaintiff must rebut each of the reasons to survive a

motion for summary judgment. See Fla. Stat. § 112.3187(10); Chapman v. AI

Transp., 229 F.3d 1012, 1037 (11th Cir. 2000) (en banc).

      Similarly, to support a § 1983 claim, a plaintiff must show that he was

intentionally deprived of a federal right by a person acting under color of state law.

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).        Under the

First Amendment, a public employer may not retaliate against an employee for the

employee’s exercise of constitutionally protected speech. Rankin v. McPherson,

483 U.S. 378, 383 (1987). In order to evaluate First Amendment retaliation claims,

courts often apply a four-step analysis set forth in Pickering v. Board of Education,

391 U.S. 563 (1968) and Bryson v. City of Waycross, 888 F.2d 1562 (11th Cir.

1989). To prevail under this analysis, if the employee’s speech meets certain

conditions, the burden then shifts to the employer to show by a preponderance of the

evidence that it would have made the same decision even in the absence of the

protected speech. Bryson, 888 F.2d at 1565–66.

      Here, the district court did not err when it granted summary judgment to

Whidden on Elver’s FWA claim. Elver’s claim stems from his allegation that he


                                          4
              Case: 19-10385     Date Filed: 10/24/2019    Page: 5 of 9


testified at an April 2017 trial about the misconduct of another deputy sheriff,

Sergeant Archer, and was later terminated in retaliation for his involvement in the

Archer matter. The record, at the summary judgment stage, included undisputed

evidence that Elver was subpoenaed for the Archer trial in March 2017; Elver’s

supervisor, Lieutenant Shawn Reed, and a lieutenant named Stevens, thereafter met

with Elver to discuss transferring him to another location; Elver recorded this

meeting; officers then transferred him; the same day of the Archer trial -- at which

Elver and others testified -- officers began investigating a report from Stevens that

Elver had played the recording of his transfer meeting to others in his new location,

while disparaging his fellow officers; following the investigation into Elver’s

conduct in sharing the recording of the meeting, a Sheriff’s Office panel

recommended his termination; and the Sheriff’s Office fired Elver in July 2017.

Based on this record, Elver does not dispute that the Sheriff’s Office gave legitimate,

non-retaliatory reasons for his dismissal -- insubordination, disparagement of

superiors, and lowering agency morale by playing the recording -- and it thus became

Elver’s obligation to show that the reasons for his termination were pretextual.

      However, Elver has not shown that there were any material disputes of fact

concerning pretext. For starters, he has not demonstrated that Sheriff Whidden’s

proffered reasons for Elver’s termination were false. As the undisputed record

reveals, Lieutenant Stevens requested an investigation into Elver after learning that


                                          5
               Case: 19-10385     Date Filed: 10/24/2019     Page: 6 of 9


Elver had played the recording of their meeting in front of others, and Chief Deputy

Kevin Nelson ordered Lieutenant Ben Rowe to conduct an internal investigation,

called “Recording IA.” Following the investigation, Lieutenant Rowe sustained the

charges against Elver for insubordination, criticism of orders and policies, gossip,

and knowledge of the rules and regulations of procedures. Pursuant to Chief Deputy

Nelson’s orders, a pre-disciplinary hearing was then held, and the three members of

the panel unanimously sustained three of the four charges against Elver --

insubordination, criticism of orders, and knowledge of policies and procedures --

and recommended his dismissal. The panel agreed that Elver’s manner of speaking

to the lieutenants and his decision, as a supervisor, to play the recording to his

subordinates amounted to serious misconduct detrimental to the morale of the

agency and thus deserving of termination.

      The record contains affidavits from the Sheriff’s Office officials involved in

the Recording IA and the resulting disciplinary action attesting that the decision to

initiate the investigation into Elver, the investigation and its findings, the decision to

recommend disciplinary action, and the decision to terminate Elver were all based

solely on his conduct surrounding the recording. These individuals added that

Elver’s involvement in the Archer matter had no relevance on any of the actions

undertaken as part of the investigation and the resulting discipline. Specifically,

Lieutenant Rowe submitted an affidavit indicating that his conclusions in the


                                            6
              Case: 19-10385     Date Filed: 10/24/2019   Page: 7 of 9


Recording IA were not influenced by anyone else at the Sheriff’s Office, and the

affidavits of the other officers on Elver’s pre-disciplinary hearing panel confirmed

that the panel’s recommendation was influenced only by Rowe’s findings and the

recording. Sheriff Whidden said that he had never rejected a pre-disciplinary

hearing panel’s recommendation, and the egregiousness of Elver’s conduct was what

led him to dismiss Elver.

      By contrast, Elver admitted that he could not support his claims that Chief

Deputy Nelson had communicated to Elver’s superiors about his disciplinary status,

nor that Rowe was instructed to find a violation during the Recording IA. Elver

admitted that he did not know why the pre-disciplinary hearing panel members were

selected by Nelson, and that he never heard Nelson or Whidden try to influence the

panel members. Thus, to the extent Elver’s arguments merely “quarreled” with the

evidence Whidden put forward rather than rebutted it, it was insufficient as a matter

of law. Wilson, 376 F.3d at 1088; see also Cordoba, 419 F.3d at 1181.

      Elver also failed to present any evidence to show that Sheriff Whidden was

motivated by retaliatory animus, or that the true reasons for firing him were

retaliatory ones. To the contrary, Elver testified that he never told anyone at the

Sheriff’s Office that he was involved in the Archer matter, and Whidden and Nelson

denied knowing about his involvement during the course of the Recording IA and

the pre-disciplinary hearing process. Additionally, Elver failed to put forward


                                         7
                 Case: 19-10385        Date Filed: 10/24/2019        Page: 8 of 9


evidence, other than his own speculation, related to several of his key claims,

including whether Sheriff Whidden and Chief Deputy Nelson knew of his

participation in the Archer matter, and whether his superiors conspired to have him

quit the Sheriff’s Office. Therefore, because Elver did not show any genuine dispute

of material fact concerning whether Sheriff Whidden’s proffered reasons were

pretextual, the district court properly granted summary judgment on this claim. See

Cordoba, 419 F.3d at 1181. 1

       Summary judgment was also proper on Elver’s First Amendment claims,

because there are no issues of material fact about whether Sheriff Whidden would

have made the same decision to terminate Elver even in the absence of the protected

speech. Bryson, 888 F.2d at 1565–66. As we’ve detailed, Elver has put forth no

admissible evidence to doubt that the Sheriff, in good faith, believed Elver was

insubordinate during the events surrounding the recording, and terminated him



1
  It’s worth noting that Elver’s argument on appeal concerning his FWA retaliation claim is that
the district court erred in concluding that the Sheriff’s Office “would have terminated Elver
regardless of his reporting and testimony” because “Appellee’s alleged non-retaliatory reasons
for terminating Elver were not worthy of belief.” In arguing that the reasons behind his
termination were pretextual, he mentions his transfer to Clewiston, but he’s not offered anything
more than speculation to suggest that evidence surrounding his transfer created a genuine dispute
of fact about the subsequent Recording IA and hearing procedure that resulted in his termination.
Moreover, Elver has not set forth his transfer as a separate FWA claim, nor does he argue that
the district court erred in failing to treat it as a separate claim. Cf. Nat’l R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 114 (2002) (“Discrete acts such as termination, failure to promote, denial
of transfer, or refusal to hire are easy to identify. Each incident of discrimination and each
retaliatory adverse employment decision constitutes a separate actionable ‘unlawful employment
practice.’ [However, the statute does not] bar an employee from using the prior acts as
background evidence in support of a timely claim.”).
                                                  8
               Case: 19-10385   Date Filed: 10/24/2019   Page: 9 of 9


accordingly.   Indeed, Sheriff Whidden testified that the egregiousness of the

accusations against Elver led him to accept the panel’s recommendation. Because

Elver has not demonstrated any genuine issue of material fact concerning whether

Sheriff Whidden would have made the same decision to terminate Elver even in the

absence of the protected speech, the district court did not err in granting summary

judgment on Elver’s First Amendment retaliation claim.

      AFFIRMED.




                                        9